DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 1-2, 6, 8-10, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotas, Paul (US 2016/0180389 A1).
As in independent Claim 1, Kotas teaches a method comprising: 
determining at least a first property of a first content selected for a first customizable element of a presentation, the presentation comprising a plurality of customizable elements (figs. 3a-3c, at least pars. 37-39, a system of the web site can determine attributes (e.g., price range, etc.) of an item(s)/products (e.g., item in impression 308) to present more items interested to the user); 
selecting a second content for a second customizable element of the presentation based on the first property (figs. 3a-3c, at least  pars. 37-39, a landing page of the web site presents more items/products on impressions 312);
determining at least a second property of the second content that differs from properties of the first content (figs. 3a-3c, at least  pars. 37-39, the system can update the factors based on the attributes (e.g., price range, different advertisers, similar items, etc.) of the item to present more items interested/related to the user);
selecting a third content for a third customizable element of the presentation based on the second property of the second content (figs. 3a-3c, at least  pars. 37-39, the system can determine/select additional items/products on impression 316 based on the attributes (e.g., price range, different advertisers, similar items, etc.) of the more items); and 
providing the presentation comprising the first content, the second content, and the third content in response to a user request (figs. 3a-3c, at least  pars. 37-39, items on the impression 308, 312, and 316)

 	As in Claim 2, Kotas teaches all the limitations of Claim 1. Kotas further teaches receiving a user query that specifies one or more content properties that differ from the first property and the second property (at least pars. 39, 41; further see pars. 57-59); and 
selecting the first content for the first customizable element of the presentation in response to commonality between the properties of the first content and the one or more content properties from the user query (at least pars. 39, 41; further see pars. 57-59).  

  	As in Claim 6, Kotas teaches all the limitations of Claim 1. Kotas further teaches selecting the first content based on commonality between the properties of the first content and user input or user preferences (see at least figs. 3a-3c and  pars. 36-39); 
 	wherein selecting the second content comprises determining commonality between a subset of properties of the second content and the first property of the first content and dissimilarity between the second property and the first property of the first content and the user input or the user preferences (see at least figs. 3a-3c and  pars. 36-39); and 
 	wherein selecting the third content comprises determining commonality between a subset of properties of the third content and the second property of the second content and dissimilarity between a third property of the third content and the second property, the first property, and the user input or the user preferences (see at least figs. 3a-3c and  pars. 36-39).

  	As in Claim 8, Kotas teaches all the limitations of Claim 1. Kotas further teaches receiving a request for a site comprising the presentation from a user device (pars. 25,45, 47, a request for a landing page for a particular user can be received); 
retrieving a template for the presentation that defines a positioning for the plurality of customizable elements (figs. 3a-3c, at least pars. 25 and 35-36, the system can retrace a template for the presentation that defines a positioning for the plurality of customizable element (e.g., the impressions 308, 312, 316) ; further see pars. 39-40, 42, 44-45); and 
27Docket No.: STY_P0003C1generating the presentation with the first content at a first position defined for the first customizable element in the template, the second content at a second position defined for the second customizable element in the template, and the third content at a third position defined for the third customizable element in the template (figs. 3a-3c, at least pars. 25 and 35-36, the system presents the landing page with the impressions to the user; further see pars. 39-40, 42, 44-45).  

 	As in Claim 9, Kotas teaches all the limitations of Claim 1. Kotas further teaches that  the template comprises a HyperText Markup Language ("HTML") base page, Cascading Style Sheets ("CSS"), or code that specifies a layout for the plurality of customizable elements and that excludes content for each customizable element of the plurality of customizable elements (par. 18, the landing page can be presented in the form of HTML, XML, or another appropriate structured language).  

 	As in Claim 10, Kotas teaches all the limitations of Claim 1. Kotas further teaches defining first selection criteria used in selecting the first content based on user input or user preferences (see at least figs. 3a-3c and  pars. 36-39); 
modifying the first selection criteria after selection of the first content for the first customizable element, wherein modifying the first selection criteria comprises adding the first property of the first content, not found in the first selection criteria, to second selection criteria used in selecting the second content (see at least figs. 3a-3c and  pars. 36-39); and
modifying the second selection criteria after selection of the second content for the second customizable element, wherein modifying the second selection criteria comprises adding the second property of the second content, not found in the first selection criteria or the second selection criteria, to third selection criteria used in selecting the third content (see at least figs. 3a-3c and  pars. 36-39).  
 	As in Claim 14, Kotas teaches all the limitations of Claim 1. Kotas further teaches 29Docket No.: STY_P0003C1modifying selection criteria used to select content for each customizable element after each selection, wherein said modifying comprises adding new criterion based on a property of a last selected content that is not found in earlier content selections (see at least figs. 3a-3c and  pars. 36-39).

 	As in Claim 16, Kotas teaches all the limitations of Claim 1. Kotas further teaches that the presentation is a first presentation, the method further comprising:  
 	generating a second presentation in response to determining at least a third property of the second content that differs from properties of the first content and the second property of the second content, and selecting a fourth content for the second customizable element of the second presentation based on the third property (see at least figs. 3a-3c and  pars. 36-39); and 
providing the second presentation comprising the first content, the second content, and the fourth content in response to a second user request (see at least figs. 3a-3c and  pars. 36-39).  


 	Claims 17 and 20 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claim 18 is substantially similar to Claim 2 and rejected under the same rationale.



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

3. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kotas, Paul (US 2016/0180389 A1) in view of Park et al. (US 2020/0134694 A1).
	As in Claim 4, Kotas teaches all the limitations of Claim 1. Kotas does not teach that the second content comprises: determining a first set of content having a first set of properties in common with the first property and other properties of the first content; selecting the second content from the first set of content for the second customizable element in response to a first request for a site comprising the presentation; selecting a fourth content from the first set of content for the second customizable element in response to a second request for the site; selecting a fifth content for the third customizable element in response to the second request based on a third property of the fourth content that differs from properties of the first content, the second content, and the third content of the presentation created in response to the first request; and providing the presentation comprising the first content, the fourth content, and the fifth content in response to second request.  
 	However, in the same field of the invention, Park teaches that the second content comprises: determining a first set of content having a first set of properties in common with the first property and other properties of the first content (see figs. 5-8 and at least pars. 7, 65, 114-115); 
 	selecting the second content from the first set of content for the second customizable element in response to a first request for a site comprising the presentation (see figs. 5-8 and at least pars. 7, 65, 114-115); 
selecting a fourth content from the first set of content for the second customizable element in response to a second request for the site (see figs. 5-8 and at least pars. 7, 65, 114-115); 
 	selecting a fifth content for the third customizable element in response to the second request based on a third property of the fourth content that differs from properties of the first content, the second content, and the third content of the presentation created in response to the first request (see figs. 5-8 and at least pars. 7, 65, 114-115); and 
 	providing the presentation comprising the first content, the fourth content, and the fifth content in response to second request (see figs. 5-8 and at least pars. 7, 65, 114-115).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to providing of the recommended content based on the attributes of items taught by Kotas with the presenting of the plurality of different outfits relevant for the particular user taught by Park to present the plurality of different outfits relevant for the particular user when the system of online shopping website presents the personalized page with recommendations for the particular user/customer. The motivation or suggestion would be to provide recommend fashion outfits for a particular customer that allows the customer to easily purchase items of interest from the recommend outfits.

4. 	Claims 3,  5, 7, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kotas, Paul (US 2016/0180389 A1) in view of Galep et al. (US 10853839 B1).
	As in Claim 3, Kotas teaches all the limitations of Claim 2. Kotas does not teach  querying a repository storing a plurality of different content using the user query; issuing a first modified query to the repository based on the first property of the first content that is not specified as part of the user query; and 25Docket No.: STY_P0003C1issuing a second modified query to the repository based on the second property of the second content that is not specified as part of the user query or the first modified query.  
However, in the same filed of the invention, Galep teaches querying a repository storing a plurality of different content using the user query (figs. 1A-1B, at least col. 3, lines 6-37, col. 10, lines 1-13 and  col. 15, lines 36-47, with user’s search query, the system can determine a plurality of different content from data/data store); 
 issuing a first modified query to the repository based on the first property of the first content that is not specified as part of the user query (figs. 1A-1B, at least col. 3, lines 6-37, the system can present content with the determination/analysis of attributes of content/items/products with the search query/request); and 
25Docket No.: STY_P0003C1issuing a second modified query to the repository based on the second property of the second content that is not specified as part of the user query or the first modified query (figs. 1A-1B, at least col. 3, lines 6-37, the system can present content with the determination/analysis of attributes of content/items/products (e.g., supplemental content 154, 156 in contrasting colors with a primary content) that differ from the previous attributes of content (e.g., supplemental content 104, 106 in similar colors with the primary content 102.  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to providing of the recommended content based on the attributes of items taught by Kotas with the providing of the additional recommended (e.g., supplemental content) with the user’s search query taught by Galep to provide the additional recommended (e.g., supplemental content) with the user’s search query when the system of online shopping website presents the personalized page for the particular user/customer. The motivation or suggestion would be to provide a personalized webpage including dynamically generated recommended content that will likely be of high interest to a particular user.

 	As in Claim 5, Kotas teaches all the limitations of Claim 1. Kotas does not teach  selecting the first content for the first customizable element in response to a user query; defining first selection criteria used in selecting the second content to include at least one property specified as part of the user query and the first property of the first content that is not specified as part of the user query; and defining second selection criteria used in selecting the third content to include the at least one property specified as part of the user query and the second property of the second content that is not 26Docket No.: STY_P0003C1specified as part of the user query, wherein the second selection criteria is different than the first selection criteria and the user query.  
However, in the same filed of the invention, Galep teaches selecting the first content for the first customizable element in response to a user query (figs. 1A-1B, at least col. 3, lines 6-37, col. 10, lines 1-13 and  col. 15, lines 36-47); 
defining first selection criteria used in selecting the second content to include at least one property specified as part of the user query and the first property of the first content that is not specified as part of the user query figs. 1A-1B, at least col. 3, lines 6-37, col. 10, lines 1-13 and  col. 15, lines 36-47); and 
defining second selection criteria used in selecting the third content to include the at least one property specified as part of the user query and the second property of the second content that is not 26Docket No.: STY_P0003C1specified as part of the user query, wherein the second selection criteria is different than the first selection criteria and the user query (figs. 1A-1B, at least col. 3, lines 6-37, col. 10, lines 1-13 and  col. 15, lines 36-47).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to providing of the recommended content based on the attributes of items taught by Kotas with the providing of the additional recommended (e.g., supplemental content) with the user’s search query taught by Galep to provide the additional recommended (e.g., supplemental content) with the user’s search query when the system of online shopping website presents the personalized page for the particular user/customer. The motivation or suggestion would be to provide a personalized webpage including dynamically generated recommended content that will likely be of high interest to a particular user.

	As in Claim 7, Kotas teaches all the limitations of Claim 1. Kotas does not teach that determining at least the second property of the second content comprises: analyzing text or visual characteristics of the second content; and identifying text or visual characteristics of the second content that differ from the first property of the first content and text or visual characteristics of the first content.  
 	However, in the same filed of the invention, Galep teaches that determining at least the second property of the second content comprises: analyzing text or visual characteristics of the second content (figs. 1A-1B, at least col. 3, lines 6-37, a system can determine/analyze attributes of content/items/products); and  
identifying text or visual characteristics of the second content that differ from the first property of the first content and text or visual characteristics of the first content (figs. 1A-1B, at least col. 3, lines 6-37, a system can determine/analyze/identify attributes of content/items/products (e.g., supplemental content 154, 156 in contrasting colors with a primary content) that differ from the previous attributes of content (e.g., supplemental content 104, 106 in similar colors with the primary content 102).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to providing of the recommended content based on the attributes of items taught by Kotas with the providing of the additional recommended (e.g., supplemental content) based on the attributes of the items and the recommended content taught by Galep to provide the additional recommended (e.g., supplemental content) based on the attributes of the items and the recommended content when the system of online shopping website presents the personalized page for the particular user/customer. The motivation or suggestion would be to provide a personalized webpage including dynamically generated recommended content that will likely be of high interest to a particular user.

	As in Claim 11, Kotas teaches all the limitations of Claim 1. Kotas does not teach that wherein determining at least the second property comprises: comparing visual properties of the second content against visual properties of the first content, wherein the visual properties correspond to one or more of coloring, styling, or patterning of items represented in the first content and the second content; and 28Docket No.: STY_P0003C1identifying the second property as a visual property of the second content that is not found in the first content.  
 	However, in the same filed of the invention, Galep teaches that wherein determining at least the second property comprises: comparing visual properties of the second content against visual properties of the first content, wherein the visual properties correspond to one or more of coloring, styling, or patterning of items represented in the first content and the second content (figs. 1A-1B, at least col. 3, lines 6-37, a system can determine attributes of content/items/products (e.g., supplemental content 154, 156 in contrasting colors with a primary content) that differ from the previous attributes of content (e.g., supplemental content 104, 106 in similar colors with the primary content 102); and 
28Docket No.: STY_P0003C1identifying the second property as a visual property of the second content that is not found in the first content (figs. 1A-1B, at least col. 3, lines 6-37).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to providing of the recommended content based on the attributes of items taught by Kotas with the providing of the additional recommended (e.g., supplemental content) based on the attributes of the items and the recommended content taught by Galep to provide the additional recommended (e.g., supplemental content) based on the attributes of the items and the recommended content when the system of the website presents the personalized page for the particular user/customer. The motivation or suggestion would be to provide a personalized webpage including dynamically generated recommended content that will likely be of high interest to a particular user.

 	As in Claim 15, Kotas teaches all the limitations of Claim 14. Kotas does not teach that wherein modifying the selection criteria further comprises: removing criterion from the selection criteria that conflicts with the new criterion added as a result of the property of a last selected content that is not found in earlier content selections.
 	However, in the same filed of the invention, Galep teaches that removing criterion from the selection criteria that conflicts with the new criterion added as a result of the property of a last selected content that is not found in earlier content selections (figs. 1A-1B, at least col. 3, lines 6-37).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the input on the back portion of the mobile device to display graphical indicators for controlling operations of the displayed content taught by Kotas with the modifying of the criterion by adding new (or more or different) attributes taught by Galep to modify the criterion by adding new (or more or different) attributes when the system of the website presents the personalized page for the particular user/customer. The motivation or suggestion would be to modify criterion for presenting items personalized to the user for the user’s interest.

 	Claim 19 is substantially similar to Claim 3 and rejected under the same rationale.




5. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kotas, Paul (US 2016/0180389 A1) in view of Abe et al.  (US 2016/0078517 A1).
 	As in Claim 12, Kotas teaches all the limitations of Claim 1. Kotas does not teach that determining at least the second property comprises: comparing textual identifiers of the second content against textual identifiers of the first content, wherein the textual identifiers correspond to keywords that describe characteristics of items represented in the first content and the second content; and identifying the second property as a textual identifier of the second content that is not found in the first content.  
 	However, in the same filed of the invention, Abe teaches that that determining at least the second property comprises: comparing textual identifiers of the second content against textual identifiers of the first content, wherein the textual identifiers correspond to keywords that describe characteristics of items represented in the first content and the second content (at least pars. 70-71, 77, 123, 140-143); and 
identifying the second property as a textual identifier of the second content that is not found in the first content (at least pars. 70-71, 77, 123, 140-143).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the input on the back portion of the mobile device to display graphical indicators for controlling operations of the displayed content taught by Kotas with the providing of the products/items by extracting of the keywords with the search query taught by Abe to provide the products/items by extracting of the keywords with the search query modify the criterion by adding new (or more or different) attributes when the system of the website presents the personalized page for the particular user/customer. The motivation or suggestion would be to present products with extraction of keywords that is likely to provide the products of interest to the user.


6. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kotas, Paul (US 2016/0180389 A1) in view of Prend , Jennifer Laetitia  (US 20180218431 A1).
 As in Claim 13, Kotas teaches all the limitations of Claim 1. Kotas further teaches selecting the first content for the first customizable element based on the first content satisfying user preference (figs. 3a-3c, at least pars. 37-39, a system of the web site can determine attributes (e.g., price range, etc.) of an item(s)/products (e.g., item in impression 308) to present more items interested to the user); 
wherein selecting the second content for the second customizable element comprises identifying the second content that matches the first property of the first content over other content that satisfies the user preference and that does not comprise the first property (figs. 3a-3c, at least  pars. 37-39, , the system can update the factors based on the attributes (e.g., price range, different advertisers, similar items, etc.) of the item to present more items interested/related to the user); and 
wherein selecting the third content for the third customizable element comprises identifying the third content that matches the second property of the second content over other content that satisfies the user preference and that does not comprise the second property, or other content that comprises the first property and that does not comprise the second property (figs. 3a-3c, at least  pars. 37-39, the system can determine/select additional items/products on impression 316 based on the attributes (e.g., price range, different advertisers, similar items, etc.) of the more items).  
Kotas does not appear to explicitly teach that the first content satisfies an engagement threshold or user preference by a threshold; the second content satisfies the engagement threshold or the user preference by the threshold; the third content satisfies the engagement threshold or the user preference by the threshold.
However, in the same filed of the invention, Prend teaches that the first content satisfies an engagement threshold or user preference by a threshold; the second content satisfies the engagement threshold or the user preference by the threshold; the third content satisfies the engagement threshold or the user preference by the threshold. (see figs. 14-15, at least pars. 97, 119, 123, a system can present procures based on user preference with a sentiment score).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the input on the back portion of the mobile device to display graphical indicators for controlling operations of the displayed content taught by Kotas with the providing of the products/items by using user preference with the sentiment score taught by Prend to provide the products/items with the by using user preference with the sentiment score when the system of the website presents the personalized page for the particular user/customer. The motivation or suggestion would be to present products using the user preference with score on style/feature that is likely to provide the products satisfying the user’s interest/demand.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144